In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Richmond County (Cu-sick, J.), entered November 13, 1989, which granted the motion of the defendants Huguenot Greens, Inc. and Jack Feiwus to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The instant action arises out of an alleged breach of a contract for the sale of real property. At the time the action was commenced, an action between the identical parties herein, arising out of the same alleged breach of the same contract of sale, was pending in the Civil Court, Richmond County. Therefore, the Supreme Court properly dismissed the complaint in the instant action (see, CPLR 3211 [a] [4]; see, JC Mfg. v NPI Elec., 178 AD2d 505, 506; Falzerano v DeLuca, 154 AD2d 431; Stanley Elec. Serv. v City of New York, 26 AD2d 951). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.